                                                   Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.75 Page 1 of 17




                                                                          UNITED STATES DISTRICT COURT
                                                                      FOR THE WESTERN DISTRICT OF MICHIGAN


                                               JOHN LOMAX,                                                 Case No. 18-cv-898

                                                       Plaintiff,                                          HON. JANET T. NEFF

                                               v

                                               UNIVERSAL CABLING SYSTEMS, INC. and
                                               DAVID DOUMA,

                                                       Defendants.


                                               Gregory J. McCoy (P51419)                         Andrew C. Vredenburg (P45359)
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                               CUNNINGHAM DALMAN, P.C.                           Karl W. Butterer (P51448)
                                               Attorneys for Plaintiffs                          FOSTER SWIFT COLLINS & SMITH PC
                                               321 Settlers Road                                 Attorneys for Defendants
                                               Holland, Michigan 49423                           1700 East Beltline, N.E., Suite 200
                                               (616) 392-1821                                    Grand Rapids, Michigan 49525
                                                                                                 (616) 726-2200



                                                        DEFENDANTS’ SECOND AMENDED ANSWER TO
                                                      PLAINTIFF’S COMPLAINT, AFFIRMATIVE DEFENSES,
                                                             AND DEMAND FOR TRIAL BY JURY
                                                       NOW COME Defendants, Universal Cabling Systems, Inc. and David Douma, by and

                                               through their attorneys Foster, Swift, Collins & Smith, PC and for their First Amended Answer

                                               to Plaintiff’s Complaint, state as follows:

                                                                                   I.        INTRODUCTION

                                                       1.      This is an action by Plaintiff against his former employer for violation of the

                                               minimum wage and overtime provision of the Fair Labor Standards Act (“FLSA”) and the

                                               Michigan’s Workforce Opportunity Wage Act (“MWOWA”), as well as claims for breach of

                                               contract and unjust enrichment pursuant to Michigan’s common law.
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.76 Page 2 of 17




                                               ANSWER:       Defendants deny any violation of the minimum wage and overtime provisions
                                                             of the Fair Labor Standards Act and the Michigan Workforce Opportunity
                                                             Wage Act. Defendants further deny that they breached any contract or
                                                             committed the tort of unjust enrichment under Michigan’s common law.
                                                             Defendants admit that Plaintiff is a former employee of Universal Cabling
                                                             Systems, Inc.



                                                      2.     In addition, Plaintiff complains that Defendants retaliated against Plaintiff in

                                               violation of 29 USC 215 by terminating Plaintiff’s employment, or otherwise discriminating

                                               against Plaintiff, in whole or part because Plaintiff complained to Defendants regarding the

                                               failure of the Defendants to follow applicable wage laws.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                               ANSWER:       Defendants admit that Universal Cabling Systems, Inc. terminated Plaintiff’s
                                                             employment. Defendants deny the remaining allegations.



                                                      3.     These violations of the law by Defendants were knowing, deliberate and willful.

                                               ANSWER:       Defendants deny the allegations.



                                                                    II.     ALLEGED JURISDICTION AND VENUE

                                                      4.     This action arises in part under 29 U.S.C. § 201, et. Seq. of the FLSA. The Court

                                               has jurisdiction over the FLSA claims pursuant to 29 U.S.C. § 216(b).

                                               ANSWER:       Defendants admit that this Court has jurisdiction over this action pursuant
                                                             to 29 U.S.C. § 216(b) and 29 U.S.C. § 1331. Defendants deny any remaining
                                                             allegations which may seek to imply violations of the law.



                                                      5.     This action also arises pursuant to Michigan’s Workforce Opportunity Wage Act,

                                               MCL 408.411 et seq, and Michigan’s common law.

                                               ANSWER:       Defendants admit that Plaintiff’s Complaint includes a claim under
                                                             Michigan’s Workforce Opportunity Wage Act, MCL 408.411 et seq., and
                                                             Michigan’s common law. Defendants deny any remaining allegations which
                                                             imply violations of the law.

                                                                                              2
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.77 Page 3 of 17




                                                      6.     Plaintiff requests supplemental jurisdiction be extended over these related state

                                               law claims since they are substantially related to the FLSA claim and they form part of the same

                                               case or controversy under Article III of the United States Constitution. 28 USC 1367.

                                               ANSWER:       Defendants admit that this Court may extend supplemental jurisdiction over
                                                             state law claims pursuant to 28 U.S.C. § 1367. Defendants deny that this
                                                             Court should exercise supplemental jurisdiction over the state law claims.



                                                      7.     Upon the information and belief of Plaintiff, is covered by the FLSA’s Enterprise

                                               Coverage.

                                               ANSWER:       Defendant Universal Cabling Systems, Inc. admits that it is an “Enterprise
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                             engaged in commerce or in the production of goods for commence” under 29
                                                             U.S.C. § 203(s)(1)(A) and that Plaintiff was an employee of this Defendant.
                                                             As to the remaining allegations, Defendants lack knowledge or information
                                                             sufficient to form a belief about the truth of the allegations.



                                                      8.     Defendant Universal is believed to have annual gross sales of more than

                                               $500,000.

                                               ANSWER:       Defendant Universal Cabling Systems, Inc. admits that it has annual gross
                                                             sales or more than $500,000. As to the remaining allegations, Defendants
                                                             lack knowledge or information sufficient to form a belief about the truth of
                                                             the allegations.



                                                      9.     Defendant Universal is engaged in commerce, the production of goods for

                                               commerce or have employees handling, selling or otherwise working on goods or materials that

                                               have been moved in or produced for commerce by any person. 29 USC 203.

                                               ANSWER:       Defendants admit the allegations.



                                                      10.    In addition, the work performed was sometimes outside the State of Michigan,

                                               since some of the work was performed in Indiana.

                                                                                              3
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.78 Page 4 of 17




                                               ANSWER:        Defendants admit that Defendant Universal Cabling Systems, Inc. performed
                                                              some work in Indiana. As to the remaining allegations, Defendants lack
                                                              knowledge or information sufficient to form a belief about the truth of the
                                                              allegations.



                                                      11.     In the alternative, even if Defendant Universal’s gross income did not reach

                                               $500,000.00, the Plaintiff has Individual Coverage via his job duties and their relationship with

                                               interstate commerce since, among other things, it involved the installation of cabling intended for

                                               interstate communications, and he performed work out-of-state.

                                               ANSWER:        Defendants lack knowledge or information sufficient to form a belief about
                                                              the truth of the allegations.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                      12.     Defendant Universal is a Michigan corporation headquartered in Grand Rapids,

                                               MI, so venue is proper in the Western District of Michigan. 28 USC 1391.

                                               ANSWER:        The allegations are admitted.



                                                                   III.    PARTIES AND GENERAL ALLEGATIONS

                                                      13.     Plaintiff was an employee of Defendants from the period March, 2016 until

                                               December 8, 2017. 29 USC 203(e); 29 USC 203(g).

                                               ANSWER:        Defendants admit that Plaintiff was an employee of Defendant Universal
                                                              Cabling Systems, Inc. under 29 U.S.C. § 203(e) and 29 U.S.C. § 203(g) for a
                                                              period of time. Defendants terminated Plaintiff on or about December 12,
                                                              2017.    As to remaining allegations, Defendants lack knowledge or
                                                              information sufficient to form a belief about the truth of the allegations.



                                                      14.     Defendant Universal was an employer of Plaintiff as defined by the FLSA and

                                               MWOWA. 29 USC 203(d); MCL 408.412.

                                               ANSWER:        This allegation is admitted.


                                                                                               4
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.79 Page 5 of 17




                                                      15.     Defendant Douma is the President, owner and manager of Defendant Universal.

                                               ANSWER:        This allegation is admitted.



                                                      16.     Defendant Douma is an “employer” under the FLSA and MWOWA, and has joint

                                               and several liability under the FLSA and MWOWA since he has operational control of

                                               Universal, he makes all or substantially all decisions regarding payment of wages to employees,

                                               and he acts directly in the interests of Universal in relation to its employees, including Plaintiff.

                                               29 USC 203(d); MCL 408.412.

                                               ANSWER:        Defendants deny that Defendant Douma has joint and several liability under
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                              the cited statutes. As to the remaining allegations, Defendants admit the
                                                              allegations.



                                                      17.     Beginning on or about August, 2016, the Plaintiff was directly hired by Defendant

                                               Universal, after previously working with Defendants, who was a joint employer, through a

                                               temporary agency starting in March, 2016.

                                               ANSWER:        Defendants admit that Defendant Universal Cabling Systems, Inc. hired
                                                              Plaintiff as an employee and Plaintiff worked with Defendants for a period of
                                                              time. As to the remaining allegations, Defendants lack knowledge or
                                                              information sufficient to form a belief about the truth of the allegations.



                                                      18.     Once working directly with Defendants, it was agreed Plaintiff would work at a

                                               specified hourly rate, which was initially $16.50 per hour and increased to $19.50 per hour.

                                               ANSWER:        Defendants admit Plaintiff worked for $16.50 per hour and then $19.50 per
                                                              hour. As to the remaining allegations, Defendants lack knowledge or
                                                              information sufficient to form a belief about the truth of the allegations.



                                                      19.     The work primarily involved installing phone and computer cables at various

                                               customers throughout the State of Michigan.

                                                                                                5
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.80 Page 6 of 17




                                               ANSWER:       This allegation is admitted, except Plaintiff did not perform work in the
                                                             upper peninsula.



                                                      20.    In workweeks that Plaintiff worked in excess of 40 hours, Defendants failed to

                                               pay the statutory minimum wage for all hours worked. MCL 408.413 and 408.414.

                                               ANSWER:       This allegation is denied for the reason that it is untrue.



                                                      21.    There were also many weeks where Plaintiff worked in excess of 40 hours, and he

                                               was paid nothing for many of the overtime hours.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                               ANSWER:       This allegation is denied for the reason that it is untrue.



                                                      22.    These violations of the law by Defendants were knowing, deliberate and willful.

                                               ANSWER:       This allegation is denied for the reason that it is untrue.



                                                      23.    When Plaintiff complained constantly to Defendants about the failure to pay a

                                               proper wage the relationship between him and Defendant Douma changed considerably and he

                                               was often berated by Defendant Douma and ultimately terminated for a fabricated reason.

                                               ANSWER:       This allegation is denied for the reason that it is untrue.



                                                                                      COUNT I
                                                                         Alleged FLSA Minimum Wage Violation

                                                      24.    Plaintiff realleges the paragraphs above.

                                               ANSWER:       Defendants incorporate by reference their answers to the allegations
                                                             contained in paragraphs 1 through 23 as if fully stated herein.



                                                      25.    Defendants failed to pay for all hours worked by Plaintiff.

                                               ANSWER:       This allegation is denied for the reason that it is untrue.
                                                                                              6
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.81 Page 7 of 17




                                                      26.     The FLSA requires an employer to pay at least $7.25 “an hour”. 29 USC 206.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      27.     For example, Plaintiff would often not receive any pay for his drive time in the

                                               company vehicle used to transport tools and materials to and from the Defendant’s facility in

                                               Grand Rapids to customer locations.

                                               ANSWER:        Defendants deny that Defendants failed to pay for any compensable hours
                                                              worked by Plaintiff in violation of the Fair Labor Standards Act and
                                                              Michigan’s Workforce Opportunity Wage Act. As to the remaining
                                                              allegations, Defendants lack knowledge or information sufficient to form a
                                                              belief about the truth of the allegations.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                      28.     Defendants may have also failed to pay for work time at customer locations since

                                               Defendant Douma sometimes set thresholds of how much overtime he wanted to pay, and just

                                               lopped off all hours in excess of that threshold.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      29.     This driving to and from the Defendant’s facilities to the customer’s location was

                                               compensable time.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      30.     By failing to pay anything for each hour of compensable time, Plaintiff was paid

                                               zero, which is less than the minimum wage.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      31.     Defendant violated the FLSA by failing to pay the required minimum for all hours

                                               worked. 29 USC 206.
                                                                                                   7
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.82 Page 8 of 17




                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                        WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.

                                                                                        COUNT II
                                                                              Alleged FLSA Overtime Violation
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                        32.   Plaintiff realleges the paragraphs above.

                                               ANSWER:        Defendants incorporate by reference their answers to the allegations
                                                              contained in paragraphs 1 through 31 as if fully stated herein.



                                                        33.   Plaintiff regularly worked in excess of forty hours in a workweek and he was paid

                                               some overtime wages, but was often not paid at all for many hours he worked in excess of 40

                                               hours.

                                               ANSWER:        Defendants admit that Plaintiff was paid some overtime wages. As to the
                                                              remaining allegations, Defendants deny the allegations as untrue.



                                                        34.   Defendants failed to pay Plaintiff overtime due pursuant to the FLSA as described

                                               in part in Sec 7(a)(1) of the FLSA. 29 USC 207.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                        35.   Plaintiff was damaged by Defendants’ failure to pay him overtime.

                                               ANSWER:        Defendants deny that they unlawfully failed to pay overtime wages. As to the
                                                              remaining allegations, Defendants lack knowledge or information sufficient
                                                              to form a belief about the truth of the allegations.

                                                                                                8
                                                Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.83 Page 9 of 17




                                                       WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.

                                                                                    COUNT III
                                                                        Alleged MWOWA Minimum Wage Violation

                                                       36.    Plaintiff realleges the paragraphs above.

                                               ANSWER:        Defendants incorporate by reference their answers to the allegations
                                                              contained in paragraphs 1 through 35 as if fully stated herein.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                       37.    Defendants failed to always pay Plaintiff the minimum wages due pursuant to the

                                               MWOWA, since it requires a specified minimum amount to be paid for each hour of work.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                       38.    Defendants sometimes paid nothing for hours of compensable work performed by

                                               Plaintiff.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                       39.    Defendants violated the MWOWA, specifically, Sections MCL 408.413 and

                                               408.414.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                       40.    Plaintiff was damaged by Defendants’ failure to pay him the minimum wage due

                                               by MWOWA.


                                                                                                9
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.84 Page 10 of 17




                                               ANSWER:        Defendants deny that they failed to pay Plaintiff minimum wage due under
                                                              the Michigan Workforce Opportunity Wage Act. As to the remaining
                                                              allegations, Defendants lack knowledge or information sufficient to form a
                                                              belief about the truth of the allegations.



                                                      WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                                                      COUNT IV
                                                                            Alleged MWOWA Overtime Violation

                                                      41.     Plaintiff realleges the paragraphs above.

                                               ANSWER:        Defendants incorporate by reference their answers to the allegations
                                                              contained in paragraphs 1 through 40 as if fully stated herein.



                                                      42.     Defendants failed to always pay Plaintiff the wages due pursuant to the MWOWA

                                               for all hours worked in excess of 40 hours per week.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      43.     Defendants violated MCL 408.414a.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      44.     Plaintiff was damaged by Defendants’ failure to pay him the overtime pay due by

                                               the MWOWA.

                                               ANSWER:        Defendants deny that they failed to pay Plaintiff minimum wage due under
                                                              the Michigan Workforce Opportunity Wage Act. As to the remaining
                                                              allegations, Defendants lack knowledge or information sufficient to form a
                                                              belief about the truth of the allegations.
                                                                                               10
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.85 Page 11 of 17




                                                      WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.

                                                                                          COUNT V
                                                                                  Alleged Breach of Contract

                                                      45.     Plaintiff realleges the paragraphs above.

                                               ANSWER:        Defendants incorporate by reference their answers to the allegations
                                                              contained in paragraphs 1 through 44 as if fully stated herein.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                      46.     Defendants’ initial offer of employment was to pay Plaintiff $16.50 per hour,

                                               which was, by agreement, increased to $19.50 per hour.

                                               ANSWER:        Defendants admit that they paid Plaintiff $16.50 per hour for compensable
                                                              hours worked and then $19.50 per hour for compensable hours work. As to
                                                              the remaining allegations, Defendants lack knowledge or information
                                                              sufficient to form a belief about the truth of the allegations.



                                                      47.     Plaintiff accepted these terms of employment.

                                               ANSWER:        Defendants admit that they paid Plaintiff $16.50 per hour for compensable
                                                              hours worked and then $19.50 per hour for compensable hours work. As to
                                                              the remaining allegations, Defendants lack knowledge or information
                                                              sufficient to form a belief about the truth of the allegations.



                                                      48.     The agreed upon hourly rate of pay was paid at the agreed upon rate, except for

                                               many hours, typically travel time to and from the customer location and the company’s facility,

                                               where Defendants failed to pay anything, breaching the contract regarding the hourly pay

                                               amount.


                                                                                                11
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.86 Page 12 of 17




                                               ANSWER:         Defendants admit that Defendant Universal Cabling Systems, Inc. paid
                                                               Plaintiff at an agreed upon hourly rate for compensable hours worked. As to
                                                               the remaining allegations, Defendants deny the allegations as untrue.



                                                         WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.

                                                                                          COUNT VI
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                                                  Alleged Unjust Enrichment

                                                         49.   Plaintiff realleges the paragraphs above.

                                               ANSWER:         Defendants incorporate by reference their answers to the allegations
                                                               contained in paragraphs 1 through 48 as if fully stated herein.



                                                         50.   Defendants failed to pay the agreed upon rate of pay per hour for all hours worked

                                               by Plaintiff.

                                               ANSWER:         This allegation is denied for the reason that it is untrue.



                                                         51.   Plaintiff conferred a benefit on Defendants of the value of his services, which was

                                               initially agreed to be $16.50 per hour and then increased to $19.50 per hour (for non-overtime

                                               hours).

                                               ANSWER:         Defendants lack knowledge or information sufficient to form a belief about
                                                               the truth of the allegations.



                                                         52.   Defendants were aware of receipt of that benefit.

                                               ANSWER:         Defendants lack knowledge or information sufficient to form a belief about
                                                               the truth of the allegations.
                                                                                             12
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.87 Page 13 of 17




                                                      53.     When Defendants failed to pay for all hours worked, Defendants retained that

                                               benefit under circumstances in which it would be unjust for them to retain that benefit.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                                                         COUNT VII
                                                                         Alleged Violation of the FLSA – Retaliation

                                                      54.     Plaintiff realleges the paragraphs above.

                                               ANSWER:        Defendants incorporate by reference their answers to the allegations
                                                              contained in paragraphs 1 through 53 as if fully stated herein.



                                                      55.     Plaintiff complained to Defendants on multiple occasions that Plaintiff was

                                               entitled to be paid for the time driving from the company’s facilities in Grand Rapids where the

                                               Plaintiff started his work day to the location of job sites, drives between customer locations and

                                               the drive to return the vehicle to the company facility at the end of the work day.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      56.     Plaintiff also complained constantly that he could not access the program that

                                               allowed him to view his pay stubs to determine how his pay was being determined, but

                                               Defendant Douma constantly made excuses or otherwise dodged these requests for access.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.


                                                                                                13
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.88 Page 14 of 17




                                                      57.     Defendant Douma would get angry when Plaintiff would question the pay

                                               practice of not paying for driving time or otherwise shorting overtime hours worked.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      58.     Upon information and belief, Defendants’ decision to terminate Plaintiff’s

                                               employment was motivated at least in part because he complained about the wages and issues

                                               with access to records.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                      59.     Defendants retaliated against Plaintiff in violation of 29 USC 215 by terminating

                                               Plaintiff’s employment, or otherwise discriminating against Plaintiff, in whole or part because of

                                               Plaintiff’s complaints.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      60.     Plaintiff was damaged by Defendants’ retaliation including but not limited to lost

                                               wages, lost benefits and emotional damages.

                                               ANSWER:        This allegation is denied for the reason that it is untrue.



                                                      WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.




                                                                                                14
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.89 Page 15 of 17




                                                                                                  Respectfully submitted,

                                                                                                  FOSTER SWIFT COLLINS & SMITH, PC
                                                                                                  Attorneys for Defendants


                                               Dated: October 18, 2018                            By: /s/ Karl W. Butterer
                                                                                                       Andrew C. Vredenburg (P45359)
                                                                                                       Karl W. Butterer (P51448)
                                                                                                       1700 East Beltline, N.E.
                                                                                                       Suite 200
                                                                                                       Grand Rapids, Michigan 49525
                                                                                                       (616) 726-2200


                                                                            AFFIRMATIVE DEFENSES
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                      Defendants, by and through their attorneys, Foster Swift Collins & Smith, PC, rely upon

                                               one or more of the following affirmative defenses at the time of trial herein:

                                                      1.      Without admitting that Plaintiff is entitled to any relief, at all material times,

                                               pursuant to 29 U.S.C. §§ 259 and 254, any act or omission complained of was in good faith and

                                               conformity with and in reliance on written administrative regulations, order, ruling, approval, or

                                               interpretation of the Secretary of Labor.

                                                      2.      Without admitting that Plaintiff is entitled to any relief, at all material times,

                                               Defendants had reasonable grounds to believe in good faith that they were not violating the Fair

                                               Labor Standards Act, and Plaintiff is not entitled to liquidated damages. 29 U.S.C. § 260.

                                                      3.      To the extent that Plaintiff seeks relief based on actions accruing more than two

                                               years prior to the filing of the Complaint, some or all of Plaintiff’s claims are barred by the

                                               applicable statute of limitations.

                                                      4.      Without admitting any violation whatsoever, any alleged violations were not

                                               willful. 29 U.S.C. § 255(a).




                                                                                               15
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.90 Page 16 of 17




                                                      5.      Without admitting that Plaintiff is entitled to any relief, in the event Plaintiff is to

                                               be awarded any sum, Defendants are entitled to a setoff against said sum for any amounts paid

                                               by Defendants to the Plaintiff for hours not worked by Plaintiff.

                                                      6.      Plaintiff’s claims are barred by the equitable doctrines of estoppel, unclean hands,

                                               fraud, and laches.

                                                      7.      Plaintiff’s claims are barred by a contractually shortened statute of limitations.

                                                      8.      Plaintiff’s claims are barred for the reason that Plaintiff’s exclusive remedy is the

                                               grievance procedure under the February 1, 2017, Collective Bargaining Agreement between the

                                               Communications Workers of America AFL-CIO and Universal Cabling Systems, Inc., and the
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                               claims are otherwise barred by the Federal Arbitration Act, 9 U.S.C. Sec. 1, et seq.

                                                      WHEREFORE, Defendants request that this Court enter a judgment for no cause of

                                               action in its favor, dismissing Plaintiff’s action against them with prejudice, find and declare that

                                               Plaintiff is ordered to pay the costs and attorney fees incurred by Universal Cabling Systems,

                                               Inc. and David Douma in defending this lawsuit, and that this Court provide other such relief as

                                               is equitable and in good conscience.

                                                                                                   Respectfully submitted,

                                                                                                   FOSTER SWIFT COLLINS & SMITH, PC
                                                                                                   Attorneys for Defendants


                                               Dated: October 18, 2018                             By: /s/ Karl W. Butterer
                                                                                                        Andrew C. Vredenburg (P45359)
                                                                                                        Karl W. Butterer (P51448)
                                                                                                        1700 East Beltline, N.E.
                                                                                                        Suite 200
                                                                                                        Grand Rapids, Michigan 49525
                                                                                                        (616) 726-2200




                                                                                                16
                                               Case 1:18-cv-00898-JTN-ESC ECF No. 13 filed 10/18/18 PageID.91 Page 17 of 17




                                                                       DEMAND FOR TRIAL BY JURY
                                                        Defendants, Universal Cabling Systems, Inc. and David Douma, by and through their

                                               attorneys, Foster Swift Collins & Smith, PC, hereby demand a trial by jury in this matter.

                                                                                                 Respectfully submitted,

                                                                                                 FOSTER SWIFT COLLINS & SMITH, PC
                                                                                                 Attorneys for Defendants


                                               Dated: October 18, 2018                           By: /s/ Karl W. Butterer
                                                                                                      Andrew C. Vredenburg (P45359)
                                                                                                      Karl W. Butterer (P51448)
                                                                                                      1700 East Beltline, N.E.
FOSTER SWIFT COLLINS & SMITH PC || ATTORNEYS




                                                                                                      Suite 200
                                                                                                      Grand Rapids, Michigan 49525
                                                                                                      (616) 726-2200


                                               81755:00006:3904242-1




                                                                                              17
